Citation Nr: 1540824	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to April 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VBMS paperless claims processing system was reviewed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to multiple small arms, mortar and rocket attacks throughout his tour of duty in Vietnam during active his duty service while working as an armor crewman aboard a self-propelled howitzer.  The Veteran believes that this in-service noise exposure caused his current hearing loss.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in July 2012.  The VA examination puretone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
30
20
20
40
55

The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303.  

The evidence regarding medical nexus consists of a VA examiner's statement in a July 2012 audiology examination report which stated that the Veteran's hearing loss was not at least as likely as not caused by or the result of his military service because the Veteran did not suffer hearing loss during active duty service.  The examiner noted that the Veteran did not have hearing loss at the time of his separation from service, and there was not a significant threshold decrease beyond normal test and retest variability and normal progression between entrance and separation.  The examiner noted that the Veteran's job in the service likely exposed him to some significant high risk noise, however, there was no evidence of hearing loss caused by military noise exposure.  

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has consistently reported that he had significant noise exposure during active duty service while working as an armor crewman aboard a self-propelled howitzer.  An October 2012 memorandum to the record noted that the Veteran survived multiple small arms, mortar and rocket attacks throughout his tour of duty in Vietnam.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the Veteran's testimony that his diagnosed hearing loss disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  As noted above, an October 2012 memorandum to the record noted that the Veteran survived multiple small arms, mortar and rocket attacks throughout his tour of duty in Vietnam.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) his documented exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, (4) his competent and credible history of relevant symptoms since service discharge, and (5) the Veteran's combat experience.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not caused by the acoustic trauma he suffered in service.

In light of the above, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the Veteran's noise exposure during active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


